Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 and 24-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a solid reagent containment unit, a portable microfluidic device, and a method of manufacturing a solid reagent containment unit comprising an integrated circuit chip, an analysis volume, a first analysis cell within the analysis volume, a retention wall, and a reagent cavity delimited by the retention wall and the surface of the integrated circuit chip, and solid reagents in the reagent cavity.  Withdrawn claims 16-22 and 24-28 have been amended to include the allowable subject matter of claim 1, thus claims 16-22 and 24-28 are also in condition for allowance, and are rejoined.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/           Examiner, Art Unit 1797                                                                                                                                                                                             
/BRIAN R GORDON/            Primary Examiner, Art Unit 1798